DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/199,616 filed on 11/26/2018. Claims 1-7 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites: "An object recognition apparatus for recognizing an object, comprising:

a second object determination unit configured to determine the object based on at least detection results of the object by a third sensor and a fourth sensor;
an object recognition unit configured to recognize the object based on a determination result by at least one of the first object determination unit or the second object determination unit;
a first calculation unit configured to calculate a difference between the detection result by the first sensor and the detection result by the second sensor;
a second calculation unit configured to calculate a difference between the detection result by the third sensor and the detection result by the fourth sensor; and
a reliability decision unit configured to decide reliabilities of the determination results by the first object determination unit and the second object determination unit based on calculation results by the first calculation unit and the second calculation unit."
This language is vague and indefinite for at least the following reasons:
Subjective Terms: The term "reliabilities" (see also cl. 2, 4, and 7, reciting "reliability" and/or "reliabilities") is a subjective and/or relative term which renders the claim(s) indefinite. Furthermore, the term is/are not defined by the claim or specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:

a first object determination unit configured to determine the object based on at least detection results of the object by a first sensor and a second sensor;
a second object determination unit configured to determine the object based on at least detection results of the object by a third sensor and a fourth sensor;
an object recognition unit configured to recognize the object based on a determination result by at least one of the first object determination unit or the second object determination unit;
a first calculation unit configured to calculate a difference between the detection result by the first sensor and the detection result by the second sensor;
a second calculation unit configured to calculate a difference between the detection result by the third sensor and the detection result by the fourth sensor; and
a reliability decision unit configured to decide values regarding the determination results by the first object determination unit and the second object determination unit based on calculation results by the first calculation unit and the second calculation unit."
Claims 2-6 are further rejected as depending on this claim.

Claim 2 recites: "The apparatus according to claim 1, wherein if the reliability of the determination result by at least one of the first object determination unit or the second object determination unit satisfies a predetermined condition, the object recognition unit recognizes the object based on not the determination result by the object determination unit with the lower reliability but the determination result by the object determination unit with the higher reliability."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Conditional Use: It is unclear whether "the reliability of the determination result by at least one of the first object determination unit or the second object determination unit satisfies a predetermined condition
Antecedent Basis: The terms "the lower reliability" and "the higher reliability" are vague and indefinite as these terms lacks proper antecedent basis. Namely, these are relative terms that lack context 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus according to claim 1[, wherein if a value regarding the determination result by at least one of the first object determination unit or the second object determination unit satisfies a predetermined condition, the object recognition unit recognizes the object based on a determination result by the object determination unit with a value]."

Claim 3 recites: "The apparatus according to claim 1, wherein the first sensor and the third sensor have the same detection characteristic."
This language is rejected as vague and indefinite for at least the following reasons:
Omitting Essential Elements/Steps/Structure: This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements. See MPEP § 2172.01. In particular, it is unclear what constitutes "the same detection characteristic."

"The apparatus according to claim 1, wherein the first sensor and the third sensor have s."

Claim 4 recites: "The apparatus according to claim 1, wherein if there is a predetermined variation between the detection result by one of the first sensor and the second sensor and the detection result by one of the third sensor and the fourth sensor, the reliability decision unit decides the reliability."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 2 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The term "the reliability" is vague and indefinite as this term lacks proper antecedent basis. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus according to claim 1[, wherein if there is a predetermined variation between the detection result by one of the first sensor and the second sensor and the detection result by one of the third sensor and the fourth sensor, the reliability decision unit decides a value]."

Claim 7 recites: "A method for recognizing an object, comprising:
determining the object based on at least detection results of the object by a first sensor and a second sensor;
determining the object based on at least detection results of the object by a third sensor and a fourth sensor;
recognizing the object based on a determination result in at least one of the determining the object based on at least the detection results of the object by the first sensor and the second sensor or the determining the object based on at least the detection results of the object by the third sensor and the fourth sensor;
calculating a difference between the detection result by the first sensor and the detection result by the second sensor;
calculating a difference between the detection result by the third sensor and the detection result by the fourth sensor; and
deciding, based on calculation results in the calculating the difference between the detection result by the first sensor and the detection result by the second sensor and the calculating the difference between the detection result by the third sensor and the detection result by the fourth sensor, reliabilities of the determination results in the determining the object based on at least the detection results of the object by the first sensor and the second sensor and the determining the object based on at least the detection results of the object by the third sensor and the fourth sensor."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above.

"A method for recognizing an object, comprising:
determining the object based on at least detection results of the object by a first sensor and a second sensor;
determining the object based on at least detection results of the object by a third sensor and a fourth sensor;
recognizing the object based on a determination result in at least one of the determining the object based on at least the detection results of the object by the first sensor and the second sensor or the determining the object based on at least the detection results of the object by the third sensor and the fourth sensor;
calculating a difference between the detection result by the first sensor and the detection result by the second sensor;
calculating a difference between the detection result by the third sensor and the detection result by the fourth sensor; and
deciding, based on calculation results in the calculating the difference between the detection result by the first sensor and the detection result by the second sensor and the calculating the difference between the detection result by the third sensor and the detection result by the fourth sensor, values regarding the determination results in the determining the object based on at least the detection results of the object by the first sensor and the second sensor and the determining the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (JP 2018-045273. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 1, Hattori discloses an object recognition apparatus for recognizing an object (see e.g. at least Abstract, Fig. 1, and related text), comprising:
a first object determination unit (e.g. at least electronic control unit 34, see e.g. at least p. 49, 52, Fig. 1, and related text) configured to determine the object based on at 
a second object determination unit (e.g. at least electronic control unit 34, see e.g. at least p. 49, 52, Fig. 1, and related text) configured to determine the object based on at least detection results of the object by a third sensor and a fourth sensor (e.g. at least radar sensor 54, CCD camera 56, navigation device 58, vehicle speed sensor 60, id.);
an object recognition unit configured to recognize the object based on a determination result by at least one of the first object determination unit or the second object determination unit (e.g. at least electronic control unit 34, see e.g. at least p. 10, 21, 25, 30-31, 34, 49, 52, Fig. 1, and related text, identifying the presence/absence, size, position, relative distance Lre, and relative speed Vre to a front obstacle/vehicle/road-condition);
a first calculation unit configured to calculate a difference between the detection result by the first sensor and the detection result by the second sensor (e.g. at least electronic control unit 34, see e.g. at least p. 52, 68-69, Fig. 1-2, 5, and related text, calculating a degree of reliability Db of acquired information related to the front obstacle/vehicle/road-condition detected by the radar sensor 54 and CCD camera 56, navigation device 58, vehicle speed sensor 60, such that the reliability Db increases as the degree of matching/coincidence of the detected obstacle/vehicle/road-condition detected by the CCD camera 56, navigation device 58, radar sensor 54, and vehicle speed sensor 60 increases);

a reliability decision unit configured to decide values regarding the determination results by the first object determination unit and the second object determination unit based on calculation results by the first calculation unit and the second calculation unit (id.).

Regarding claim 2, Hattori discloses that [if a value regarding the determination result by at least one of the first object determination unit or the second object determination unit satisfies a predetermined condition, the object recognition unit recognizes the object based on a determination result by the object determination unit with a value] (see e.g. at least p. 10, 21, 25, 30-31, 34, 49, 52, Fig. 1, and related text).

Regarding claim 3, Hattori discloses that the first sensor and the third sensor have detection characteristics (see e.g. at least p. 10, 21, 25, 30-31, 34, 49, 52, Fig. 1, and related text).

Regarding claim 4, Hattori discloses that [if there is a predetermined variation between the detection result by one of the first sensor and the second sensor and the detection result by one of the third sensor and the fourth sensor, the reliability decision unit decides a value] (see e.g. at least p. 52, 68-69, Fig. 1-2, 5, and related text).

Regarding claim 6, Hattori discloses a vehicle comprising:
an object recognition apparatus defined in claim 1 (see discussion of claim 1, above);
a first sensor, a second sensor, a third sensor, and a fourth sensor (e.g. at least radar sensor 54, CCD camera 56, navigation device 58, vehicle speed sensor 60, see e.g. at least p. 49, 52, Fig. 1, and related text); and
an actuator group (e.g. at least steering wheel 14, power steering device 16, electric motor 32, turning angle varying device 24, braking device 42, brake pedal 48A, see e.g. at least p. 42-48, Fig. 1, and related text).

Regarding claim 7 Hattori discloses a method for recognizing an object (see e.g. at least Abstract, Fig. 2, 5, and related text), comprising:
determining the object based on at least detection results of the object by a first sensor and a second sensor (e.g. at least radar sensor 54, CCD camera 56, navigation device 58, vehicle speed sensor 60, see e.g. at least p. 49, 52, Fig. 1, and related text);

recognizing the object based on a determination result in at least one of the determining the object based on at least the detection results of the object by the first sensor and the second sensor or the determining the object based on at least the detection results of the object by the third sensor and the fourth sensor (see e.g. at least p. 10, 21, 25, 30-31, 34, 49, 52, Fig. 1, and related text, identifying the presence/absence, size, position, relative distance Lre, and relative speed Vre to a front obstacle/vehicle/road-condition);
calculating a difference between the detection result by the first sensor and the detection result by the second sensor (see e.g. at least p. 52, 68-69, Fig. 1-2, 5, and related text, calculating a degree of reliability Db of acquired information related to the front obstacle/vehicle/road-condition detected by the radar sensor 54 and CCD camera 56, navigation device 58, vehicle speed sensor 60, such that the reliability Db increases as the degree of matching/coincidence of the detected obstacle/vehicle/road-condition detected by the CCD camera 56, navigation device 58, radar sensor 54, and vehicle speed sensor 60 increases);
calculating a difference between the detection result by the third sensor and the detection result by the fourth sensor (see e.g. at least p. 52, 68-69, Fig. 1-2, 5, and related text, calculating a degree of reliability Db of acquired information related to the front obstacle/vehicle/road-condition detected by the radar sensor 54 and CCD camera 56, navigation device 58, vehicle speed sensor 60, such that the reliability Db increases 
deciding, based on calculation results in the calculating the difference between the detection result by the first sensor and the detection result by the second sensor and the calculating the difference between the detection result by the third sensor and the detection result by the fourth sensor, values regarding the determination results in the determining the object based on at least the detection results of the object by the first sensor and the second sensor and the determining the object based on at least the detection results of the object by the third sensor and the fourth sensor (id.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Toda (JP 2018-045273 A. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claim 5, Hattori discloses that the first sensor and/or the third sensor is a camera (e.g. at least CCD camera 56, see e.g. at least p. 49, 52, 68-69, Fig. 1, and related text), and 
the fourth sensor is a radar (e.g. at least radar sensor 54, see e.g. at least p. 49, 52, 68-69, Fig. 1, and related text).
Additionally, Toda teaches limitations not expressly disclosed by Hattori including namely: each of a first sensor and a third sensor is a camera (e.g. plurality of cameras 28, see e.g. at least p. 19, Fig. 1, and related text), and
a second sensor is a LiDAR (e.g. at least LIDARs 32, see e.g. at least p. 19, Fig. 1, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hattori by configuring that each of the first sensor and the third sensor is a camera, and the second sensor is a LiDAR as taught by Toda in order to improve the user experience and reliability of a vehicle's environment detection system by increasing the number of object detection systems of varying sensing means (Toda: p. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662